     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 1 of 28 Page ID #:476



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:    andrew.brown@usdoj.gov
 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,              Nos. CR 18-11-AB,
                                                 CR 19-271-AB
13             Plaintiff,
                                            GOVERNMENT’S OBJECTIONS TO THE
14                   v.                     PRESENTENCE REPORT AND SENTENCING
                                            POSITION; DECLARATION OF SA
15   JEFFREY CRAIG YOHAI,                   EBADI; EXHIBITS

16             Defendant.                   Hearing:    November 8, 2019
                                                        1:30
17

18   I.   OBJECTIONS TO THE PRESENTENCE REPORT

19        The government concurs in the findings of the Presentence

20   Report with the following exceptions:

21        A.   DEFENDANT WAS A LEADER/ORGANIZER OF MORE THAN FOUR
               PARTICIPANTS
22
          The sentencing guidelines provide for a four-level enhancement
23
     for a person like defendant Jeffrey Craig Yohai (“defendant”) who
24
     “was an organizer or leader of a criminal activity that involved
25
     five or more participants or was otherwise extensive.”           USSG
26
     § 3B1.1(a).   The criminal participants defendant led and organized
27

28

                                            1
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 2 of 28 Page ID #:477



 1   are described in the previously filed GOVERNMENT’S SEALED OBJECTIONS

 2   TO THE PRESENTENCE REPORT.

 3         B.    ACTUAL LOSS IS UNDERSTATED
 4         While the government agrees that the loss enhancement is +20-

 5   levels for actual losses between $9.5 and $25 million, the PSR fails

 6   to include a number of victims.       Because most of those victims lost

 7   only about $100,000 or less to defendant, which pales in comparison

 8   to the total damage defendant inflicted, the government has limited

 9   its loss objection to the following four sets of victims:           the

10   Hoffmans, whom defendant defrauded out of $3 million; Matthew Behar,

11   defendant’s own cousin whose identity he used to run up over

12   $100,000 in debt; Dr. Coppelson, whom defendant defrauded out of

13   over $250,000; Ms. Lazzarini, from whom defendant rented a luxury

14   estate for $120,000 for two weeks, but cheated out of the rental

15   fee; and Mr. Wang, whom defendant cheated out of $15,000 for a

16   rental.    (Ebadi Decl. pages 13-26.)

17   II.   THE 3553(A) FACTORS

18         A.    DEFENDANT IS FORTUNATE AND HAD A PRIVILEGED UPBRINGING

19         Defendant appears to have had all the advantages in life.           He

20   is intelligent, articulate, educated, charming, tall, handsome, and

21   physically healthy.    He “completed seven Advanced Placement classes”

22   in high school and “was a member of the National Honor Society,”

23   graduating in the top 10% of his class at the elite Lynbrook High

24   School, which is itself ranked in the top 4% of public high schools

25   nationally.    (PSR ¶ 116; 2018 U.S. News and World Report ranked

26   Lynbrook H.S. 809 out of 20,500 public high schools.)           He graduated

27   with a B.A. from New York University in 2004.         (PSR ¶ 117.)

28

                                            2
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 3 of 28 Page ID #:478



 1        Not surprisingly given his academic success, defendant “enjoyed

 2   a comfortable upper middle class upbringing . . . near a golf course

 3   and the ocean.”     (PSR ¶ 88.)   His mother did not need to, and did

 4   not, work outside the home while raising defendant.          Defendant

 5   enjoyed the advantages of a traditional two-parent household

 6   including “family outings and travel,” his parents’ attendance at

 7   his “school activities,” and even his father coaching his

 8   “basketball and Little League teams.”        (Id.)

 9        Defendant could have done anything with this background.            But

10   he chose to use his many gifts to prey on those who trusted him,

11   including friends and even family, taking their savings so he could

12   splash out on luxury housing, automobiles, and high-living, which is

13   a seriously aggravating factor.

14        B.      DEFENDANT’S DRUG USE AND GAMBLING DO NOT WARRANT A REDUCED
                  SENTENCE
15
          Defendant has a long history of abusing drugs.          According, to
16
     defendant, he used cocaine first when he was 12 years old, and
17
     continued to use it a few times a week through college to “have
18
     fun.”     (PSR ¶ 107.)   He experimented with heroin when he was 16, and
19
     also PCP and ecstasy while in high school.         (PSR ¶ 106.)    Defendant
20
     continued his drug abuse off and on until his arrest, with his
21
     recent drugs of choice being alcohol, cocaine and the prescription
22
     medication Vynase which, like the more famous medication Adderall,
23
     is used to treat ADHD.     (PSR ¶ 109-114.)     In fact, as the Court
24
     knows from the exhibits attached to the Government’s Ex Parte
25
     Application for Judicial Finding that Defendant Breached His Plea
26
     Agreement, defendant continued to abuse drugs even after he was
27

28

                                            3
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 4 of 28 Page ID #:479



 1   jailed in this case, and was also involved in drug sales just before

 2   his arrest.    (Dkt. 53.)

 3        Drug abuse is a disfavored ground for a sentencing reduction.

 4   Instead, the guidelines wisely recommend that it be addressed on

 5   supervised release:

 6
          Drug or alcohol dependence or abuse ordinarily is not a
 7        reason for a downward departure. Substance abuse is highly
          correlated to an in-creased propensity to commit crime.
 8        Due to this increased risk, it is highly recommended that
          a defendant who is incarcerated also be sentenced to
 9        supervised release with a requirement that the defendant
          participate in an appropriate substance abuse program (see
10        §5D1.3(d)(4)).
11
     USSG § 5H1.4.    Similarly, defendant should be considered for the
12
     RDAP program, which not only might help defendant with his drug
13
     problem, but which could also substantially reduce the actual time
14
     defendant spends in prison.      The Court should not, however, further
15
     reduce defendant’s sentence under the 3553(a) factors because of his
16
     long history of drug abuse.      Indeed, his documented history of
17
     failed treatments for drug abuse, including high-priced, private,
18
     in-patient drug rehabilitation stints, suggests little reason to
19
     hope that further treatments will have a lasting effect on
20
     defendant.    (PSR ¶¶ 91, 108, 109, 110, 111.)
21
          Defendant also states that he has had a gambling problem.            (PSR
22
     ¶¶ 99, 122.)    As with his drug problem, defendant was fortunate
23
     enough to have access to treatment programs for it, as well as loved
24
     ones who urged him to undergo treatment.        (PSR ¶ 100.)     The
25
     Sentencing Commission has flatly decreed that, “Addiction to
26
     gambling is not a reason for a downward departure.”          USSG § 5H1.4.
27

28

                                            4
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 5 of 28 Page ID #:480



 1   Nor should the Court reduce defendant’s sentence for past gambling

 2   problems under Section 3553(a).

 3        C.    THE SUICIDE OF DEFENDANT’S BROTHER IS UNRELATED TO HIS
                DRUG ABUSE AND VICTIMIZATION OF OTHERS
 4
          Defendant’s brother, who was seriously mentally ill, committed
 5
     suicide in 2007. (PSR ¶ 90.)      The death of a loved one is always
 6
     hard, and especially so when it is of a young person by suicide.
 7
     Yet there is no logical connection between loss of a loved on the
 8
     one hand with committing a multi-million dollar fraud lasting at
 9
     least five years on the other.      Indeed, it would be much more
10
     reasonable to expect that the brother of a suicide would show more
11
     empathy for others, not less, having felt viscerally his brother’s
12
     anguish as well as his own and that of his parents.          Many people who
13
     suffer losses like defendant’s channel their experiences for the
14
     good, raising money for cancer research, say, after losing someone
15
     to that disease, or volunteering for a suicide-prevention
16
     organization in hopes of sparing others the pain they felt, for
17
     someone in defendant’s situation.
18
          That was not the path defendant took, however.          He chose
19
     instead to live a flashy, bi-coastal existence focused on hedonistic
20
     pleasures.    He rented vacation properties for $60,000 per week, for
21
     example.   (Ebadi Decl. page 25.)      He enjoyed a life that included
22
     high-stakes gambling, sometimes running his own poker game, and
23
     other times gambling at casinos or indulging in sports betting.
24
     (PSR ¶ 99.)   And he focused on the party drug, cocaine.          While he
25
     now says “it was to cope with his brother’s suffering and subsequent
26
     suicide,” even he has trouble staying on message, candidly admitting
27
     that he has a history of using “anything and everything because I
28

                                            5
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 6 of 28 Page ID #:481



 1   was in a rock band.”     (PSR ¶ 105.)      Indeed, according to defendant

 2   his cocaine use began when he was 12—that is, 13 years before his

 3   brother’s suicide in 2007—so it seems fanciful to attribute it to

 4   that tragedy.    (PSR ¶ 107.)

 5        Assuming for the sake of argument that defendant’s cocaine use

 6   was attributable to his brother’s suicide, there is still no reason

 7   to attribute his long-term, elaborate fraud to his drug use.            First,

 8   defendant’s fraud continued from 2014 to his arrest in November,

 9   2018.    According to defendant, he stopped abusing drugs after a

10   treatment program “in late 2016 and early 2017” (PSR ¶ 110) and did

11   not return to cocaine abuse until January 2018.         (PSR ¶ 111.)     Yet

12   defendant’s fraud continued through this period of sobriety.            (Ebadi

13   Decl. pages 26-27.)    Indeed, defendant actually used his stay at a

14   sober living facility to victimize others there who were also in

15   recovery there.    (Ebadi Decl. page 26.)      Because defendant continued

16   his fraud regardless of whether or not he was sober, it is apparent

17   that the fraud was not caused by his drug use.

18        Further, defendant’s drug use generally does not seem to have

19   prevented him from doing the things he wanted.         He graduated with

20   honors from high school, for example, while using cocaine “quite a

21   bit” on weekends.    (PSR ¶¶ 107, 116.)      Similarly, he graduated in

22   four years with a bachelor’s degree from the very competitive New

23   York University despite using cocaine there “three to four times per

24   week.”    (PSR ¶¶ 107, 117.)    For comparison purposes, defendant

25   claims to have used cocaine only “a couple of times a week during

26   the first six months” of 2018, when he was committing his new frauds

27   in CR 19-271-AB while on bond after pleading guilty to the earlier

28   frauds in CR 18-11-AB.     Moreover, defendant’s purportedly increased,

                                            6
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 7 of 28 Page ID #:482



 1   but actually intermittent, drug usage following his brother’s

 2   suicide did not stop him from succeeding as a real estate broker

 3   (PSR ¶ 121), working as a musician, writing songs professionally

 4   (PSR ¶ 123), wooing his wife, or starting a family (PSR ¶ 92), so it

 5   is hard to see defendant’s drug use as the cause of his criminality.

 6        This conclusion is buttressed by the sophisticated nature of

 7   defendant’s fraud as well as its duration.         To be sure, defendant

 8   occasionally committed simple frauds, such as bouncing checks, but

 9   the overwhelming majority of the money he stole from his victims

10   came from elaborate, long-term scams involving “15 different [shell]

11   LLCs and more than 70 bank accounts” (PSR ¶ 17), forged and “false

12   documentation” supporting multi-million dollar loan applications

13   (PSR ¶ 21), and purported development projects that lasted over a

14   year (PSR ¶ 20), so it is clear that his frauds involved substantial

15   planning and reflection, and could not have been committed in a

16   drug-induced haze.

17        D.    DEFENDANT ATTEMPTED TO OBSTRUCT JUSTICE
18        Part of defendant’s scheme involved pawning the stolen musical

19   instruments of one of his Airbnb renters.        (CR 18-834-AB, dkt. 1,

20   pages 27-28: victim Brian Zeng rented the Stradella property from

21   defendant and during the term of his lease an associate of

22   defendant’s took Zeng’s musical equipment from Stradella, which

23   defendant then pawned a few days later as though they were his own.)

24   When he was jailed for this by the LAPD, defendant made a coded call

25   over a recorded jail telephone line trying to concoct a defense to

26   the charges.   His wife, reading between the lines, told him that

27   YOHAI’s associates were trying to persuade the victim to drop the

28   charges.   (Ebadi Decl. pages 27-28.)      While this would appear to

                                            7
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 8 of 28 Page ID #:483



 1   support an obstruction of justice enhancement under the guidelines,

 2   Section 3C1.1, in an abundance of caution the government does not

 3   seek one and recommends that the Court consider it only under the

 4   3553(a) factors.

 5        E.   DEFENDANT NEGOTIATED A LENIENT PLEA AGREEMENT
 6        Were it not for the skill of defense counsel in negotiating a

 7   lenient plea agreement, defendant would be facing a guideline range

 8   that was 24 months longer—in each of the two cases.          Defendant was

 9   charged in each case with a violation of 18 U.S.C. Section 1028A for

10   using a means of identification of another during and in relation to

11   the conspiracy to commit bank fraud to which defendant pled guilty.

12   Section 1028A carries a mandatory-consecutive prison term of 24

13   months.   18 U.S.C. § 1028A(a)(1), (b)(2), and (b)(3) (A defendant

14   convicted of 1028A “shall, in addition to the punishment for the

15   [underlying] felony, be sentenced to a term of imprisonment of 2

16   years,” “no term of imprisonment . . . under this section shall run

17   concurrently with any other term of imprisonment,” and the “court

18   shall not in any way reduce the term [on the underlying felony] to

19   compensate for” the two-year term required by this section).            Here,

20   defense counsel negotiated a plea agreement that did not require

21   defendant to plead guilty to the Section 1028A violation, and

22   instead requires the government to dismiss it, although the court is

23   still free to take this charge into account.         (CR 18-11-AB, Plea

24   Agreement ¶ 5(b), CR 19-271-AB, Plea Agreement ¶ 3(b):           the

25   government will “move to dismiss the remaining [Section 1028A]

26   count[] of the information,” defendant “agrees, however,

27   that . . . the Court may consider any dismissed charges in

28   determining the applicable Sentencing Guidelines range, the

                                            8
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 9 of 28 Page ID #:484



 1   propriety and extent of any departure from that range, and the

 2   sentence to be imposed”)

 3        F.   DEFENDANT CAUSED LASTING EMOTIONAL TRAUMA AND FINANCIAL
               DEVASATION TO SOME OF HIS VICTIMS
 4
          Many of defendant’s largest victims were professional lenders.
 5
     To be sure, they suffer when defrauded by someone like defendant.
 6
     And the losses they sustained must be borne by some combination of
 7
     their owners, employees, and customers, but the diffusion of the
 8
     losses, and the fact that these companies are in the business of
 9
     lending, can make it too easy to see defendant’s $13 million plus
10
     fraud primarily in terms of dollars that defendant stole, rather
11
     than the emotional toll it inflicted.
12
          But defendant did not restrict his marks to big businesses.              He
13
     was just as likely to use his intelligence and charm to con families
14
     out of their life savings, or to steal from individuals whatever
15
     they would trust him with.      Predictably, this resulted in emotional
16
     scars, financial devastation, changes in personality, and strains in
17
     partnerships and marriages.      After a lifetime of hard work and
18
     living below their means, the Aroch family amassed a nest egg of at
19
     least $2.9 million, which they intended to use to buy a home for
20
     themselves and their three daughters.        This home was supposed to
21
     provide both shelter and long-term financial security, but due to
22
     defendant’s greed and fraud, all of that is gone.          The family’s
23
     “financial future is now in question, as [their] nest egg is gone,”
24
     leaving them instead to try “to heal emotionally.”          (Exh. 1).    Dr.
25
     Coppelson, whom defendant cheated out of a comparatively modest
26
     $250,000, has “become much more cynical and less trusting of”
27
     others, and “experienced bouts of anger and frustration” which, to
28

                                            9
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 10 of 28 Page ID #:485



 1   his regret, “his wife and children have borne.”          (Exh. 7.)    Ms.

 2   Lazzarini, who along with her husband ran a business defendant

 3   defrauded out of $85,000, accurately describes defendant as a

 4   “calculative and cunning man, who has no empathy for others.”            Ms.

 5   Lazzarini can barely afford her mortgage and must make do with a

 6   broken down car because defendant wanted a $60,000 per week vacation

 7   rental—but not to pay for it.       The stress and recriminations from

 8   their fraud losses has even led her husband to request a divorce.

 9   (Exh. 10.)   Sadly, business partners turning on one another after

10   learning that one fell for defendant’s fraud is all too common.

11   (Exh. 13.)   Worse, the emotional and financial toll described above

12   is only a small fraction of what defendant inflicted, because it is

13   limited to the suffering of those victims brave enough to bare their

14   scars publically.

15        G.    ONLY A LONG SENTENCE CAN PROTECT THE PUBLIC AND DETER
                SIMILAR CRIMES
16
          The Probation Office calculated defendant’s final offense level
17
     to be 37, yielding a guideline range of 210 to 262 months.            Even
18
     this gives defendant the benefit of the doubt.          The Probation Office
19
     recommended that defendant receive an acceptance of responsibility
20
     reduction, for example, even though defendant committed the same
21
     type of fraud in the new case (CR 19-271-AB) that he was awaiting
22
     sentencing for in the first case (CR 18-11-AB).          But new criminal
23
     conduct during the pendency of sentencing ordinarily justifies a
24
     denial of acceptance of responsibility even when the new criminal
25
     conduct is unrelated to the offense of conviction.          See United
26
     States v. Mara, 523 F.3d 1036, 1037 (9th Cir. 2008) (affirming
27
     district court=s denial of acceptance of responsibility where
28

                                            10
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 11 of 28 Page ID #:486



 1   defendant who pled guilty to being a felon in possession of a

 2   firearm engaged in an unrelated jailhouse fight before sentencing).

 3   Of greater importance, the PSR failed to assign any role enhancement

 4   for defendant even though he led and organized more than five

 5   criminal participants in his scheme, as set forth in the

 6   Government’s Sealed Objections to the Presentence Report, filed on

 7   September 5, 2019.

 8        Either the loss of the acceptance of responsibility reduction,

 9   or the gain of the four-level role enhancement would increase

10   defendant’s guideline range to a point where the 20-year statutory

11   maximum applicable in CR 18-11-AB would be insufficient to encompass

12   the entire sentence.     Both together would be literally off the

13   charts, and call for a sentence of life imprisonment, or 50 years in

14   this case, the combined statutory maximum in both cases.

15        Defendant has done tremendous damage to a huge number of

16   victims.   Further, he has turned a number of otherwise law-abiding

17   citizens into criminals who aided him in his scheme.           And he has

18   shown an almost unbelievable compulsion to defraud others, to the

19   point that he could not stop even while awaiting this Court’s

20   judgment on him in the first case, which strongly suggests that he

21   will continue on his criminal path despite having been blessed with

22   so many advantages.     Worse, he seems to enjoy committing fraud and

23   revels in cheating others out of their hard-earned money, as though

24   he thought real work was only for patsies.         When one of his

25   associates jokingly referred to his Airbnb scams (“You’re no Dudley

26   do right in the house rentals[,] bro[,] you know what I’m talking

27   about haha”) defendant truthfully responded:

28

                                            11
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 12 of 28 Page ID #:487



 1        I’m the furthest thing from Dudley do right[.] I’m Dudley
          do wrong[.] I’m Dudley do whatever the fuck he wants[.]
 2

 3        There is one mitigating factor that argues for a below-

 4   guidelines sentence:     defendant has never been to prison before, so

 5   it is at least possible that he would change during a lengthy

 6   sentence.   The signs, however, are not good; so far in jail he has

 7   taken the money of his loved ones to buy drugs, obtained prison

 8   tattoos, and prevailed upon his associates to concoct a bogus

 9   defense for at least one charge.       Nevertheless, mindful that the

10   sentence imposed should be the least that can adequately punish

11   defendant, protect the public, and deter similar offenses, the

12   government recommends a total sentence of 180 months, about half the

13   guideline range the government believes applicable even drawing all

14   questionable issues in his favor, to be divided between the two

15   cases and to be served consecutively.        Now that the First Step Act

16   provides defendants with almost two months of good-time credit per

17   year, and with one year off for RDAP, this should result in a real

18   sentence of less than 12 years.

19
     Dated: September 9, 2019            Respectfully submitted,
20
                                         NICOLA T. HANNA
21                                       United States Attorney

22                                       BRANDON D. FOX
                                         Assistant United States Attorney
23                                       Chief, Criminal Division

24                                       Andrew Brown

25                                       ANDREW BROWN
                                         Assistant United States Attorney
26
                                         Attorneys for Plaintiff
27                                       UNITED STATES OF AMERICA

28

                                            12
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 13 of 28 Page ID #:488



 1                          Declaration of Sherine Ebadi

 2   I, SHERINE D. EBADI, do hereby declare and affirm:

 3        I am a Special Agent (“SA”) with the Federal Bureau of

 4   Investigation (“FBI”) and have been so employed since 2009.            I am

 5   currently assigned to the Los Angeles Field Office, Long Beach

 6   Resident Agency, where I am responsible for investigating violations

 7   of federal criminal statutes over which the FBI has investigatory

 8   jurisdiction, especially bank fraud and identity theft.             I have

 9   received specialized training in these types of investigations.

10   A.   YOHAI DEFRAUDED THE HOFFMANS OF THEIR $3 MILLION INVESTMENT
11        YOHAI lied to Dustin and Jacob Hoffman (the “Hoffmans”) to

12   entice them to invest $3 million in the development of 1550 Blue Jay

13   Way and then made additional false statements to lull the Hoffmans

14   into staying in the deal.      Namely, YOHAI lied about his financial

15   wherewithal, his use of their investment, the progress of the

16   development, and his ability to repay.

17        YOHAI lied about his finances

18        When YOHAI pitched the Hoffmans and the Hoffmans’ business

19   managers, Layne Dicker and Rob Mandel on the investment, he told

20   them he started the real estate company, Marin Management and was

21   making “tons of money” with his “very lucrative” Airbnb business.

22   YOHAI said he did not need an investor in the deal, but he wanted to

23   give the Hoffmans the opportunity to partner with him.           In fact,

24   YOHAI did not have the funds to purchase 1550 Blue Jay Way and aside

25   from the $3 million he received from the Hoffmans, he had to borrow

26   another $100,000 from Robert Gerner to cover closing costs.

27        YOHAI told them he had done substantial due diligence on 1550

28   Blue Jay way and it was “extremely inexpensive” and “under-priced”.

                                            13
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 14 of 28 Page ID #:489



 1
     In fact, review of documents and statements from witnesses confirmed
 2
     that YOHAI paid more than $1 million over the appraised price of the
 3
     property.   In my interview with YOHAI, he told me that he paid more
 4
     than the appraised value for the property.
 5
          YOHAI lied about his use of funds
 6
          On June 17, 2015, YOHAI sent the Hoffmans an email followed by
 7
     a “Deal Memo” dated June 25, 2015, which detailed the terms of the
 8
     deal.   Specifically, the Hoffmans would contribute $3 million, which
 9
     would be used toward the down payment.        YOHAI would obtain necessary
10
     permits for the property and get it ready for a refinance and
11
     construction loan.     YOHAI indicated costs above the Hoffmans’
12
     initial $3 million contribution would be covered by YOHAI.            In
13
     exchange for their contribution, the Hoffmans would receive their
14
     initial principal, plus 10% interest annually and 50% of the profits
15
     from the resale of the property.
16
          On July 8, 2015, the Hoffmans wired $3 million to YOHAI’s
17
     account in furtherance of this deal.        YOHAI sent $2,790,105.94 of
18
     the Hoffmans’ funds to close on 1550 Blue Jay Way.          The remaining
19
     approximately $210,000 was used by YOHAI for personal and other
20
     expenses unrelated to 1550 Blue Jay Way.         In my interview with
21
     YOHAI, he told me that he kept $210,000 of the Hoffmans’ funds to
22
     “reimburse” himself.
23
          Layne Dicker told me he and the Hoffmans did not learn that
24
     YOHAI kept $210,000 of their $3 million investment until sometime in
25
     early 2016.    This prompted Dicker on February 11, 2016 to file a
26
     deed of trust (“DOT”) to secure the Hoffmans’ interest in 1550 Blue
27
     Jay Way.    When Dicker asked YOHAI about the $210,000, YOHAI first
28

                                            14
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 15 of 28 Page ID #:490



 1
     said the funds were kept in escrow.         Later YOHAI said he used the
 2
     funds to pay someone else.      Then YOHAI said he used the funds to
 3
     reimburse himself.     YOHAI had no authorization to keep any of the
 4
     Hoffmans’ investment for himself.
 5
            Layne Dicker told me that when YOHAI learned about the DOT,
 6
     YOHAI said it had to be removed so he could obtain a refinance on
 7
     the property.    This is how Dicker and the Hoffmans learned that
 8
     YOHAI was attempting to obtain another loan against 1550 Blue Jay
 9
     Way.    In April 2016, the Hoffmans and YOHAI drafted an “Interim
10
     Understanding of the Members of 1550 Blue Jay Way, LLC” (“Interim
11
     Understanding”).    Pursuant to this agreement, the Hoffmans agreed to
12
     remove their DOT under the condition that the proceeds of any new
13
     financing would be deposited into a 1550 Blue Jay Way LLC account
14
     jointly held by YOHAI and Jacob Hoffman.         Before the Interim
15
     Understanding was fully executed, YOHAI told Dicker and the Hoffmans
16
     that they needed to remove the DOT, or his Genesis loan would go
17
     into default.    As such, the Hoffmans’ agreed to remove their DOT,
18
     with the understanding that proceeds of any new loan would be
19
     managed jointly.
20
            In furtherance of their agreement, Jacob Hoffman signed account
21
     documents adding him to the 1550 Blue Jay Way LLC account at BOC.
22
     These documents were sent to Perris Kaufman and his assistant,
23
     Britney Treliving at BOC.      In my interviews with Dicker and Jacob
24
     Hoffman, both believed Jacob Hoffman had indeed been added as a
25
     signor on the 1550 Blue Jay Way LLC account at BOC.           However, review
26
     of bank records show Jacob Hoffman was never added to YOHAI’s 1550
27
     Blue Jay Way account at BOC.
28

                                            15
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 16 of 28 Page ID #:491



 1
          Between April 2016 and August 2016, Dicker made several
 2
     requests for information on how the proceeds of the new loan were
 3
     used and requested copies of bank statements for the 1550 Blue Jay
 4
     Way LLC account at BOC.      Finally, on August 1, 2016, YOHAI’s
 5
     accountant, Alan Fetzer, sent Dicker copies of the 1550 Blue Jay Way
 6
     LLC bank statements, which showed proceeds of the loan had already
 7
     been depleted by YOHAI.
 8
          In my interview with Alan Fetzer, he told me that YOHAI sent
 9
     him falsified bank statements for the 1550 Blue Jay Way LLC account
10
     and instructed him to forward them to the Hoffmans, but Fetzer
11
     refused.
12
          In my interview with YOHAI, he admitted that he had his then-
13
     assistant create falsified bank statements for the 1550 Blue Jay Way
14
     LLC account to send them to the Hoffmans to support his lies to them
15
     that he had not used the proceeds of the RS Lending loan.            YOHAI
16
     lied to the Hoffmans about this because he did not want them to “go
17
     ballistic”.
18
          YOHAI lied about the progress of the investment
19
          After learning that YOHAI had already spent the money from the
20
     loan, the Hoffmans decided to pull out of the deal.           In response to
21
     this, on August 4, 2016, YOHAI sent the Hoffmans an email which
22
     read, “[Bruce] informed me after his call with Layne [Dicker] that
23
     you are pulling out of the deal.       I am sad to hear the news and
24
     wanted to give you a comprehensive update as to where the project
25
     currently stands…At this point we are only waiting on shoring
26
     approval to begin construction…”       YOHAI further detailed all of
27
     permits had been obtained.      In fact, the permits had not been
28

                                            16
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 17 of 28 Page ID #:492



 1
     obtained because YOHAI had failed to pay his permit expediters,
 2
     Crest Real Estate.     What YOHAI did not tell the Hoffmans was that
 3
     his loan to Genesis was in payment default at this time.
 4
          In September 2016, when the Hoffmans learned of the default to
 5
     Genesis, YOHAI made several false representations to the Hoffmans
 6
     that Genesis had been paid.      For example, on September 22, 2016,
 7
     YOHAI sent the Hoffmans and email purportedly from Genesis General
 8
     Counsel, John Day, which claimed payment had been made to Genesis.
 9
     In fact, YOHAI had altered an email from Day which said that payment
10
     had not been made to Genesis, and then sent the altered version to
11
     the Hoffmans.
12
          In my interview with Dicker, he told me that he contacted Day
13
     to confirm the payment had been received and Day told him YOHAI had
14
     altered his original email and that payment had not been received.
15
     Similarly, in my interview with Day, he told me YOHAI had altered
16
     his email in this manner.
17
          YOHAI lied about his ability to repay the Hoffmans
18
          In September and October 2016, YOHAI made a series of false and
19
     misleading statements to the Hoffmans to make them think he could
20
     and was going to repay them.
21
          For example, on September 26, 2016, YOHAI sent the Hoffmans a
22
     purchase agreement for YOHAI’s property at 2521 Nottingham.            This
23
     agreement purported that Machiavelli Group was purchasing one of
24
     YOHAI’s other properties at 2521 Nottingham for $7.5 million.            YOHAI
25
     followed this up with an email on October 7, 2016 which said that
26
     his “plan is that the proceeds from the sale of this property [2521
27
     Nottingham] will take out your equity investment of 3M in Blue Jay
28

                                            17
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 18 of 28 Page ID #:493



 1
     plus your preferred interest…Timeline to closing on this transaction
 2
     is roughly 30 days…”
 3
          In fact, the purchase agreement was created by YOHAI to lull
 4
     the Hoffmans into thinking he could repay them.          In my interview
 5
     with YOHAI, he told me that he sent the agreement to “buy time”.
 6
          YOHAI did not cure the default on 1550 Blue Jay Way which
 7
     resulted in the property being foreclosed and sold for $6 million,
 8
     which was only enough to cover YOHAI’s debt to Genesis.           YOHAI never
 9
     repaid the Hoffmans.     The total loss to the Hoffmans is $3 million.
10
          B.    YOHAI TOOK OVER THE IDENTITY OF HIS COUSIN MATTHEW BEHAR,
11              LEAVING HIM WITH OVER $100,000 OF YOHAI’S DEBT

12        In early 2018, YOHAI falsely told Behar that he had worked out

13   a deal with the government on his previous charges that meant he was

14   not going to jail.     YOHAI also claimed he was doing well

15   financially, but his credit was still poor so he wanted Behar to

16   obtain credit cards using Behar’s credit but for YOHAI’s use.            YOHAI

17   promised to pay the balance on the credit cards each month, plus

18   additional funds to Behar, which would help Behar pay for school.

19   The first month, YOHAI paid off the balance on the cards, but after

20   that, YOHAI ran up $108,000 in charges across three different cards

21   and did not pay any of the balances.        YOHAI falsely told Behar he

22   had made the payments several times and on at least three separate

23   occasions, Yohai had Behar on a three-way call with the credit card

24   companies in which Yohai verbally paid the balances with a bank

25   account.   On each occasion, the payment ended up being returned due

26   to insufficient funds.     Behar was unable to recover any of these

27   funds from Yohai.

28

                                            18
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 19 of 28 Page ID #:494



 1        C.    YOHAI DEFRAUDED DR. COPPELSON OUT OF OVER $200,000

 2                       Interview of victim Dr. Coppelson

 3        In September 2018, I interviewed Dr. Aaron Coppelson, owner of

 4   a luxury property I call “Marcheeta”.        Coppelson told me the

 5   following:

 6        In August 2018, Coppelson had Marcheeta listed for sale at $20

 7   million.   Coppelson’s real estate agent, Sam Real, handled the open

 8   houses for this property.      YOHAI attended one of the open houses and

 9   made an offer of $15.5 million to purchase Marcheeta.

10        Coppelson agreed to meet YOHAI for lunch to discuss the offer.

11   During this lunch, YOHAI told Coppelson he owned a property on

12   Stradella in Bel Air which was worth $20 million.          YOHAI said he

13   only owed $7 million on Stradella and he could take $13 million of

14   equity out of Stradella to help fund the purchase of Marcheeta.                The

15   value of Stradella is not $20 million, but closer to $8.8 million

16   per the Los Angeles County Assessor’s Office 2018 assessment.

17   Furthermore, per United States Bankruptcy records, the secured and

18   unsecured claims against Stradella exceed $9.5 million.           Given these

19   facts, YOHAI had no equity in the property.

20        Ultimately, Coppelson and YOHAI were unable to come to an

21   agreed purchase price.     YOHAI told Coppelson he had a number of high

22   net worth clients for whom he finds properties to lease.            YOHAI

23   offered to refer some of these clients to Coppelson to lease

24   Marcheeta while it was listed for sale.         Coppelson agreed.

25        Shortly after this, YOHAI said he had a client who wanted to

26   rent Marcheeta for a weekend to hold a seminar.          The client was

27   willing to pay $20,000 for the weekend.         Coppelson agreed.

28

                                            19
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 20 of 28 Page ID #:495



 1
          The renter stayed at Marcheeta for the weekend.           When Real,
 2
     Coppelson’s real estate agent, tried to pick up the $20,000 from the
 3
     renter, he was told payment had already been made to YOHAI directly.
 4
     Coppelson contacted YOHAI and asked for the $20,000.           YOHAI wrote
 5
     Coppelson a check for $20,000 and Coppelson deposited it into his
 6
     account at First Republic Bank (“FRB”).
 7
          Shortly thereafter, YOHAI said he had another client who wanted
 8
     to rent Marcheeta for one night for $10,000.         Coppelson agreed.
 9
     Again, when Real went to pick up the rental fee, the renter said he
10
     had already paid Yohai.
11
          Around this same time, Coppelson was notified by FRB that
12
     YOHAI’s initial $20,000 check had returned for NSF.           Coppelson told
13
     YOHAI and YOHAI wrote him another check, which Coppelson deposited
14
     into FRB.
15
          Within a short period of time, YOHAI said he had another
16
     client, an NBA basketball player, who wanted to rent Marcheeta for
17
     two months for $160,000.
18
          Similar to the other two renters, when Real went to pick up the
19
     rent from the NBA basketball player, Real was told the funds had
20
     already been paid to YOHAI.      Coppelson asked YOHAI for the funds and
21
     YOHAI agreed to send a wire transfer.
22
          On more than on occasion, YOHAI told Coppelson he had wired the
23
     funds.   YOHAI even provided Coppelson with a wire reference number
24
     and yet, no funds ever arrived.       On two separate occasions, YOHAI
25
     told Coppelson that YOHAI’s attorney had wired the funds.            Still no
26
     funds arrived.    On at least one occasion, Coppelson spoke with
27

28

                                            20
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 21 of 28 Page ID #:496



 1
     YOHAI’s attorney on the phone and he said the issue with the wire
 2
     was his fault and a new wire was on its way, yet no funds arrived.
 3
          Coppelson provided me with an email from YOHAI’s attorney to
 4
     yohai481@gmail.com which was further forwarded to Real and Coppelson
 5
     dated August 31, 2018.     The email from YOHAI’s attorney contained
 6
     the subject line, “Your Same Day wire transfer was successfully
 7
     sent”.    The body of the email contained a wire transfer confirmation
 8
     from Bank of America for $180,000.          When YOHAI forwarded the email,
 9
     he wrote, “See below Full payment sent”.
10
          On October 2, 2018, I received records from Bank of America for
11
     YOHAI’s attorney PLLC’s account.       The sole signatory on the account
12
     is YOHAI’s attorney.     Review of this account revealed that on August
13
     31, 2018, the balance was $106.14.          On no day during the entire
14
     month of August 2018 was the balance higher than $505.43.
15
     Furthermore, the only outgoing wire from the account was on August
16
     10, 2018 for $400.00.     Based upon my review of this account, not
17
     only was there no wire transfer to Coppelson for $180,000, there
18
     were not sufficient funds in the account to cover such a wire
19
     transfer.
20
          In addition to sending a falsified wire transfer confirmation,
21
     YOHAI also wrote Coppelson a series of checks to cover the amounts
22
     owed.    At least five checks returned NSF and Coppelson’s bank
23
     refused to accept any more checks from YOHAI.
24
          In an apparent attempt to lull Coppelson and Real, YOHAI sent
25
     photographs of deposit slips and cashier’s checks as proof he had
26
     deposited the money into Coppelson’s account.          Despite these
27
     photographs, no money was ever deposited into Coppelson’s account.
28

                                            21
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 22 of 28 Page ID #:497



 1
          Coppelson provided me with screenshots of text messages YOHAI
 2
     sent to Real which were further forwarded to Coppelson.           The text
 3
     messages from YOHAI came from (323)422-5631.         I know from my own
 4
     telephonic communication with YOHAI that he utilizes this number.
 5
     The text messages from YOHAI contained the following:
 6
       - On August 6, 2018, YOHAI sent a photograph of a deposit slip
 7
          purportedly showing $60,000 deposited into Coppelson’s account.
 8
       - On August 6, 2018, YOHAI sent a photograph of a wire
 9
          confirmation purportedly showing $60,000 had been wired to
10
          Coppelson’s account.
11
       - On August 17, 2018, YOHAI sent a photograph of a deposit slip
12
          purportedly showing $55,000 was deposited into Coppelson’s
13
          account.
14
       - On August 22, 2018, YOHAI sent a photograph of a deposit slip
15
          purportedly showing $55,000 was deposited into Coppelson’s
16
          account.
17
          Despite all of these supposed “confirmations”, the funds were
18
     never received into Coppelson’s account.
19
          Coppelson told me that at one point, YOHAI offered to leave his
20
     Rolls Royce Phantom as collateral for the money owed.           The Rolls
21
     Royce stayed with Real for a couple of days until an unknown male
22
     arrived and said the vehicle actually belonged to him and not YOHAI.
23
     The unknown male showed the pink slip for the car and took it.
24
          At another time, YOHAI said he was coming to Coppelson’s house
25
     to pay him the money he owed.       YOHAI said he was getting Coppelson’s
26
     money from a prominent marijuana grower who owed YOHAI $300,000.
27
     When YOHAI arrived at Coppelson’s house, he was driving a Porsche
28

                                            22
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 23 of 28 Page ID #:498



 1
     Panamera.    YOHAI said he did not have Coppelson’s money, but he
 2
     pulled out a large bag of marijuana from the trunk of the vehicle
 3
     and offered it to Coppelson as collateral for the money owed.
 4
     Coppelson refused.
 5
           At Coppelson’s request, the NBA basketball player who had
 6
     rented Marcheeta left the property in mid-September 2018.            On
 7
     September 22, 2018, Coppelson and Real went to Marcheeta to make
 8
     sure it was in good condition so they could continue to show it to
 9
     potential buyers.     When they arrived, they encountered two unknown
10
     males, an unknown female, a number of children and dogs.            Neither
11
     Coppelson nor Real were aware of, or authorized anyone to stay in
12
     the residence.
13
           One of the unknown males told Coppelson he paid YOHAI $7,000 to
14
     rent Marcheeta for a birthday party.        The unknown male showed
15
     Coppelson a contract with YOHAI and said $1,000 of the funds was to
16
     use a Rolls Royce Phantom which was parked in the driveway.
17
           Coppelson subsequently provided me with a victim letter,
18
     attached, which enumerates $248,000 in lost rental fees that YOHAI
19
     took, as well as another $6,899 in related legal expenses as of July
20
     30, 2019.
21
               Interview of Coppelson’s Real Estate Agent Sam Real
22
           On October 10, 2018, I interviewed Sam Real and he told me the
23
     following:
24
           Real represented Coppelson to sell a property at 1814 Marcheeta
25
     Pl.   In July 2018, during one of the open house showings for
26
     Marcheeta, YOHAI arrived and said he wanted to make an offer.             YOHAI
27
     claimed to own a property located on Blue Jay Way, which is down the
28

                                            23
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 24 of 28 Page ID #:499



 1
     street from Marcheeta.     I know this to be a lie because Blue Jay Way
 2
     was foreclosed upon by Genesis Capital in November 2017 and sold to
 3
     a third party in July 2018.
 4
          YOHAI told Coppelson he purchased high-end properties, leased
 5
     them, and then sold them when they appreciated.          YOHAI offered to
 6
     bring his clients to Marcheeta as well.         Coppelson agreed to let
 7
     YOHAI refer potential renters for Marcheeta.
 8
          The first clients YOHAI brought were a group of people who
 9
     wanted to hold a seminar at Marcheeta and agreed to pay $20,000 rent
10
     for the weekend.    YOHAI was paid by the renters and subsequently
11
     wrote Coppelson a check for $20,000.
12
          The next renter was a professional soccer player who wanted to
13
     rent Marcheeta for two weeks and agreed to pay $60,000.           As before,
14
     the renter paid YOHAI and YOHAI wrote Coppelson a check.
15
          The next renter was a NBA basketball player who wanted to rent
16
     Marcheeta for two months and agreed to pay around $50,000 per month.
17
     Again, the renter paid YOHAI.
18
          All of the checks YOHAI wrote to Coppelson bounced.            When
19
     Coppelson’s bank would no longer accepted checks from YOHAI, YOHAI
20
     sent fake wire transfer confirmation emails from his New York
21
     lawyer.    Despite these confirmation, no funds were ever received.
22
          Real provided two emails from YOHAI’s attorney which included
23
     confirmation of wire transfers from YOHAI’s attorney’s BOFA account.
24
     One dated August 21, 2018 for $78,000 and another dated August 31,
25
     2018 for $180,000.     As stated above, I reviewed YOHAI’s attorney’s
26
     BOFA account and found that on August 31, 2018, the balance was
27
     $106.14.   On no day during the entire month of August 2018 was the
28

                                            24
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 25 of 28 Page ID #:500



 1
     balance higher than $505.43.       Furthermore, the only outgoing wire
 2
     from the account was on August 10, 2018 for $400.00.           Based upon my
 3
     review of this account, not only were there no wire transfers to
 4
     Coppelson for $78,000 or $180,000, there were not sufficient funds
 5
     in the account to cover these wire transfers.
 6
          Real told me he spoke with YOHAI’s attorney on the phone at
 7
     least twice to inquire about the funds which had been wired but
 8
     never arrived.    YOHAI’s attorney told Real he had wired the funds,
 9
     but due to a client bouncing a check to YOHAI’s attorney, the wire
10
     never went through.
11
          On one occasion, YOHAI offered to give his Rolls Royce Phantom
12
     as collateral for the money owed to Coppelson.          Real kept the
13
     Phantom at his office for three days until an unknown male arrived,
14
     said he owned the car and showed Real the pink slip.           The unknown
15
     male left with the vehicle.
16
          After the NBA basketball player left Marcheeta, Real met
17
     Coppelson at the property.      Upon arrival, Real and Coppelson saw an
18
     unknown male walking inside the property with two dogs.           Coppelson
19
     notified the police.     The unknown male told the police, Coppelson
20
     and Real that he had leased Marcheeta from YOHAI.
21
          D.    YOHAI DEFRAUDED VICTIM LAZZARINI OUT OF OVER $80,000 FOR A
22              LUXURY HOME RENTAL

23        In April 2018, YOHAI contacted Ms. Lazzarini to rent a luxury

24   estate in La Quinta at $120,000 for two weeks.          The credit card that

25   YOHAI gave Ms. Lazzarini as a down payment on the rent was from an

26   account that had been closed more than a year earlier due to a

27   credit card bust-out scheme YOHAI perpetrated.          YOHAI paid $31,700

28   of the rent with a wire from a third party and then falsely told

                                            25
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 26 of 28 Page ID #:501



 1
     Lazzarini that he was paying the balance of the rent with another
 2
     wire, which never arrived.      YOHAI continued to make false promises
 3
     to pay Lazzarini with cash, but he only paid $2,500 of the $88,992
 4
     owed, leaving a loss of $86,492.       (Please see accompanying victim
 5
     letter for more details.)
 6
          E.    DEFENDANT DEFRAUDED THOSE HE MET AT REHAB, AND DURING HIS
 7              PERIOD OF SOBRIETY

 8        Upon his departure from Cottonwood Rehabilitation, YOHAI’s most

 9   recent rehabilitation facility in January 2017, YOHAI recruited

10   other patients from Cottonwood to live at a sober living house he

11   was running.    However, YOHAI only used this as a platform to defraud

12   these patients.    In some cases, like victim Brian’s, YOHAI refused

13   to refund their $5,000 security deposits, and in other more

14   disturbing cases, like Kris’s, YOHAI charged $35,000 per month for

15   “detox” care which he could not and did not provide.

16        By mid-2017, YOHAI’s new fraud scheme was beginning.            YOHAI

17   used Airbnb to rent out 779 Stradella Rd. and 1550 Blue Jay Way.

18   Based upon email and text message communication along with witness

19   interviews, YOHAI regularly cheated the short-term renters by

20   charging large security deposits which he did not intend to return

21   and, in fact, did not ever return.          On some occasions, YOHAI would

22   promise to return the deposits, but never follow through and on

23   other occasions, YOHAI would make up damages to justify keeping the

24   security deposits.     For example, one victim, Janet Souk, was charged

25   $4,500 rent and $2,500 security deposit to rent Stradella for a

26   weekend in September 2017.      After departing, the renter was promised

27   a refund of her security deposit several times by YOHAI but only

28   received bouncing checks and false promises for PayPal refunds.                For

                                            26
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 27 of 28 Page ID #:502



 1   three months, she strived to obtain a return of her deposit without

 2   success.    This same story is replayed by several other victim

 3   renters in 2017.

 4        Later in 2017, YOHAI began attempting a new real estate fraud

 5   by submitting false and fraudulent loan applications to several

 6   mortgage brokers/lenders in an attempt to obtain millions in new

 7   real estate loans.     For example, in December 2017, YOHAI submitted a

 8   Form 1003 loan application to obtain $6,600,000 in funding to

 9   purchase 15433 Brownwood Pl., Los Angeles.         In this application,

10   YOHAI claimed to make $200,000 per month and own properties which

11   were either already foreclosed upon (like 1550 Blue Jay Way, Los

12   Angeles), or never owned by him at any time (like 29 Howard St., New

13   York).    Similarly, in November 2017, YOHAI submitted a Personal

14   Financial Statement showing his annual salary as $2 million and his

15   real estate equity as more than $16 million.         In fact, YOHAI had no

16   source of income during this time other than the fraud and all of

17   his properties were already foreclosed upon or on the brink of

18   foreclosure.

19        F.     YOHAI SOUGHT WITNESS TAMPERING
20        On October 30, 2018--the day YOHAI was arrested by LAPD for

21   pawning the musical equipment of victim Brian Zeng--YOHAI called

22   Jessica Manafort from jail on a recorded call and told her to

23   contact Chris Ellis and tell Chris Ellis to call Chris Hernandez and

24   tell Chris Hernandez to let everyone know that Hernandez gave YOHAI

25   Brian Zeng's musical equipment in exchange for Zeng's security

26   deposit.    YOHAI told Manafort one of the reasons he was in jail was

27   because he pawned Zeng's musical equipment.         Later that same day,

28   YOHAI called Jessica Manafort again from jail on a recorded call.

                                            27
     Case 2:18-cr-00011-AB Document 76 Filed 09/09/19 Page 28 of 28 Page ID #:503



 1   Jessica Manafort told YOHAI that YOHAI’s assistant and another

 2   person were scrambling to try and figure out how to get the guy

 3   whose musical equipment YOHAI pawned [Brian Zeng] to say he was not

 4   pressing charges in court.

 5        I declare under penalty of perjury that the foregoing is true

 6   and correct to the best of my knowledge.

 7   Dated: September 9, 2019

 8   /s Sherine Ebadi

 9   Sherine Ebadi

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            28
